Citation Nr: 0010590	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Hepatitis C following VA right knee 
surgery.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from October 1967 to December 
1969.  

A decision of the Board of Veterans' Appeals (Board) in 
November 1998 determined that the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for Hepatitis C 
following VA right knee surgery was not well grounded.  In 
that decision an application to reopen a claim for service 
connection for an acquired psychiatric disorder, as well as a 
claim for compensation under 38 U.S.C.A. § 1151 for right 
knee disability were referred to the RO.  It was noted that 
there had been no notice of disagreement to a denial by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) of service connection for a right knee disorder.  

The November 1998 Board decision was appealed to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court).  Pursuant to a Joint Motion 
for Remand, in June 1998 the Court entered an Order vacating 
the November 1998 Board decision and remanding the case to 
the Board.  

In substance, the Joint Motion for Remand indicated that upon 
remand the Board should address the application of the 
continuity of symptomatology provision contained in 38 C.F.R. 
§ 3.303(b) (1999).  While caselaw discussed below indicates 
that such an analysis is proper even when addressing whether 
a claim is well grounded, because this case was remanded to 
the Board it appears that, at least implicitly, it was 
determined that the claim is well grounded.  This holding is 
binding on the Board under the "law of the case doctrine."  
Allin v. Brown, 10 Vet. App. 55, 57 (1997).  

REMAND

The November 1998 Board decision noted that prior to a 
statutory amendment 38 U.S.C. § 1151 did not require that 
there be VA fault to receive compensation but that the 
statutory amendment instituted a fault requirement.  
Generally see Brown v. Gardner, 115 S.Ct. 552, 556 (1994).  
At least some case law of the Court indicates that the new 
§ 1151 applies to claims filed on or after October 1, 1996.  
In Jimison v. West, 13 Vet. App. 75, 77 (1999) it was stated 
that "[f]or claims filed prior to October 1, 1996, a 
claimant is not required to show some element of fault on 
the part of VA."  However, VAOGCPREC 40-97 states that all 
claims for benefits under 38 U.S.C. § 1151, which governs 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  Likewise, in Jones v. West, 12 
Vet. App. 460, 463 (1999) it was stated that the § 1151 
"provision was subsequently amended; however, those 
amendments were made applicable only to claims filed on or 
after October 1, 1997."  In any event the claim in this 
case was filed prior to both aforementioned dates and, thus, 
the no fault version of § 1151 applies.  

In the November 1998 Board decision the well groundedness of 
a claim under the no fault version of § 1151 was discussed.  
The Court first discussed in detail the requirements for a 
well grounded claim under 38 U.S.C.A. § 1151 in Jones v. 
West, 12 Vet. App. 460 (1999) and cited as authority Boggs v. 
West, 11 Vet. App. 334 (1998) (decided in July 1998).  
However, Boggs did not really discuss the well groundedness 
of a 38 U.S.C.A. § 1151 but only implicitly treated such a 
claim as one for service connection.  

In Jones it was noted that "prior section 1151 provided that 
benefits for a disability compensable thereunder "shall be 
awarded in the same manner as if such disability [] were 
service[]connected [] the requirement for a well grounded 
claim under this section [i.e., 1151] are, paralleling those 
set forth in Caluza [v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) 
(table)] generally as follows: (1) Medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus between that 
asserted injury or disease and the current disability.  
Similarly, assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, the veteran's claim here generally would be well 
grounded if he submitted evidence of each of the following: 
(a) Evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-hospitalization/treatment symptomatology.  (Any other 
element of a successful prior section 1151 claim, such as 
that the "injury [is] . . . not the result of such veteran's 
own willful misconduct" would be for consideration in the 
adjudication of the merits of a well-grounded prior section 
1151 claim.)  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  See Elkins [v. West], 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995))."  Jones, at 464.  

In Jones it was determined that because the veteran in that 
case had not offered competent medical evidence of a nexus 
between claimed disability and a fall at a VA medical 
facility, "his claim under prior section 1151 is not well 
grounded on a standard well groundedness analysis."  Jones, 
at 464.  

In Jones, at 465, the Court again noted, for the second time, 
that "assuming without deciding" that a continuity-of-
symptomatology analysis, under 38 C.F.R. § 3.303(b), was 
applicable under the prior § 1151, the claim in Jones was not 
well grounded under such a continuity-of-symptomatology 
analysis because the mere existence of pain as a symptom of 
claimed disability "does not necessarily mean that there is 
nexus between his present condition and [symptoms] asserted 
as postaccident [in a VA facility] symptomatology.  Such 
determinations would require specialized knowledge or 
training and are, thus, beyond the competency of a lay 
person."  Jones, at 465.  

More recently, in Jimison v. West, 13 Vet. App. 57 (1999) it 
was held that "[f]or a claim to be well grounded under 38 
U.S.C. § 1151, for claims filed prior to October 1, 1996, the 
appellant must provide:
(1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United 
States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.

Jones v. West, 12 Vet. App. 460 (1999).  Once the appellant 
has established a well-grounded claim, the Board is required 
to adjudicate the claim on the merits and consider the other 
restrictions imposed by this section.  See, e.g., 38 U.S.C. 
§ 1151 (must not be the result of the veteran's own willful 
misconduct); 38 C.F.R. § 3.358 (1996) (additional disability 
must not be the "natural progress" of the condition)."  
Jimison, at 78.  

In Jimison it was not held that the 38 C.F.R. § 3.303(b) 
continuity-of-symptomatology analysis applied in no fault 
§ 1151 claims but, rather, the Court stated that it would 
"assume for the purposes of this discussion that this 
regulation may be used for claims under 38 U.S.C. § 1151, for 
the Court has not yet addressed this subject.  See Jones, 
supra.  Nonetheless, this doctrine does not relieve the 
appellant of his burden of providing medical evidence which 
establishes a relationship between his current disability and 
his continuous symptomatology.  Here, the appellant has 
failed to present the required medical evidence in order to 
provide a well-grounded claim under this regulation, even if 
it applies."  Jimison, at 79.  

While it has not yet been determined as a matter of law that 
38 C.F.R. § 3.303(b) continuity-of-symptomatology analysis 
applies in no fault § 1151 claims, as here; nonetheless, the 
claim has been remanded for precisely this analysis.  
However, since the claim is well grounded, the duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) attaches and 
the Board must therefore remand the claim to gather such 
evidence pertaining to continuity-of-symptomatology as can 
be located.  VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.  Culver v. Derwinski, 
3 Vet. App. 292 (1992). 

Specifically, the veteran has reported having been treated 
by non-VA sources following his 1984 VA right knee surgery 
but not all such records are on file.  (See in part pages 3 
through 6, page 10, and page 11 of the transcript of the 
1998 Board hearing.)  Thus, the veteran should be requested 
to provide as much identifying information as possible as to 
dates and places of such treatment and execute and return 
the necessary authorization forms for obtaining such 
records.  Also, records of the Social Security 
Administration pertaining to the veteran's 1994 claim should 
be obtained.  

Further, the veteran should be afforded a VA examination to 
determine whether there is a relationship between the VA 
treatment at issue and Hepatitis C.  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide as much identifying information 
as possible as to dates and places of 
treatment following his right knee 
surgery and execute and return the 
necessary authorization forms for 
obtaining such records.  

This should include, but not be limited 
to:
The Texas Medical Center
The Danbury Hospital
The Yale Medical Center
The Broward General Hospital
The Hermann Hospital
The University of Miami School of 
Medicine

As well as:

Dr. Leland Winston
Dr. Sanda Frye (in Tampa)
Dr. Beard at Oakland Park
The VA physician referred to at pages 4 
and 5 of the April 1998 Board hearing.     

2.  The RO should request the Social 
Security Administration to furnish a copy 
of any administrative decision pertaining 
to a claim for disability benefits (which 
was filed or pending in 1994) by the 
veteran, as well as any supporting 
documentation, to include all medical 
examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
file.  

3.  The RO should obtain copies of the 
medical records (not already in the 
claims folder) regarding the veteran's VA 
hospitalization for right knee surgery in 
1984, including the discharge summary 
and, if any, the operative report of the 
surgery during that hospitalization.  All 
records obtained should be added to the 
claims folder.  

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist in the treatment and 
evaluation of hepatitis for the purpose 
of determining the nature, cause, and 
etiology of the veteran's hepatitis C.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
respond to the following questions:

Does the veteran now have hepatitis C 
and, if so, is it more likely than not 
that any such hepatitis was caused by or 
is etiologically related to any VA blood 
transfusion in 1984?  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinion with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

5.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1999), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  

8.  If the determination remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claim.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claim.  

While this case is in remand status, the appellant is free 
to submit additional evidence and argument on the questions 
at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992) 
and Kutscherousky v. West, 12 Vet. App. 369 (1999) 
(appellant has the right to submit additional evidence and 
argument on matter(s) remanded to the regional office).  

Thereafter, the appellant should be afforded the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 11 -


